 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KATHLEEN EMERSON, et al.,                        No. 2:19-cv-0810 TLN DB PS
12                      Plaintiffs,

13           v.                                        ORDER
14    KRISTA MITCHELL,

15                      Defendant.

16

17          On May 7, 2019, defendant Krista Mitchell filed a notice of removal of this action, Yolo

18   County Superior Court Case No. PT18-696, from the Yolo County Superior Court, along with a

19   motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) Defendant is proceeding in this action

20   pro se. Accordingly, the matter was referred to the undersigned in accordance with Local Rule

21   302(c)(21) and 28 U.S.C. § 636(b)(1).

22          On June 17, 2019, plaintiff filed a motion seeking to sanction plaintiff pursuant to Rule 11

23   of the Federal Rules of Civil Procedure. (ECF No. 17.) That motion is noticed for hearing before

24   the undersigned on July 26, 2019. However, on June 18, 2019, the undersigned issued findings

25   and recommendations, recommending that this matter be remanded to the Yolo County Superior

26   Court due to a lack of subject matter jurisdiction. (ECF No. 18.) Those findings and

27   recommendations are currently pending before the assigned District Judge.

28   ////
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s June 17, 2019 motion for sanctions (ECF No 17) is denied without prejudice

 3   to renewal; and

 4           2. The July 26, 2019 hearing vacated pending resolution of the June 18, 2019 findings

 5   and recommendations.

 6   Dated: July 23, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23   DLB:6
     DB/orders/orders.pro se/emerson0810.sanct.den.ord
24

25

26
27

28
                                                         2
